In an action to recover for, inter alia, services rendered, the defendant appeals from so much of an order of the Supreme Court, Queens County (Lerner, J.), dated November 10, 1981, as denied its motion to, inter alia, vacate the note of issue and certificate of readiness and to strike the matter from the calendar. Order reversed, insofar as appealed from, with $50 costs and disbursements, and defendant’s motion granted to the extent that the note of issue and certificate of readiness are vacated and the action is stricken from the Trial Calendar. On the instant record it is clear that plaintiff filed the note of issue and certificate of readiness even though it knew that defendant’s discovery had not been completed. Under the circumstances, Special Term should have granted the defendant’s motion to the extent indicated. O’Connor, J. P., Thompson, Niehoff and Rubin, JJ., concur.